On Motion for Rehearing.
Hawkins, Justice.
The only question presented by the record before us 'is the one dealt with in the opinion in this case, that is, whether the United States has consented to be impleaded in a case of this character, and the answer to that question is found in that portion of 28 U. S. C. A. § 2410 (a) quoted in the opinion, the clear and unambiguous language of which requires no construction, either strict or liberal. Questions raised by the motion for rehearing — -(1) That the plaintiff’s original petition stated no cause of action, and' (2) that litigation was already pending in the Federal court between the parties, and that for this reason the State court was w.ithout jurisdiction— were not raised by the record, and were not passed upon by this court. The defendants’ demurrer did not attack the petition, but only the jurisdiction of the court to issue the bar order, and no plea in bar was filed setting up the pendency of another proceeding in the Federal court. These questions, not having been raised in the trial court, were not and cannot now be passed upon by this court.

Motion for rehearing denied.